DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 20, 2022 has been entered.

Response to Amendment
The amendment filed 06/21/22 has been entered. Claims 26-28, 30, 32, 36-37, 39-51 remain pending in the application. Claims 1-25, 29, 31, 33-35, and 38 have been cancelled. Applicant’s amendments to the drawings and claims have overcome the objections and rejections under 35 USC 112 previously set forth in the Final Office Action mailed 04/20/22.

Claim Objections
Claim 43 is objected to because there is a lack of antecedent basis for “the opening” as opposed to “the opening portion” in line 7. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-27, 30, 32, 36-37, 39-51 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (USPN 8671544) in view of Yasuda et al. (JP 2005-095571, IDS 09/28/18 Foreign Cite No. 14). 
Regarding claim 26, Xu teaches a fine hollow protruding tool (microneedle array product 350) including a fine hollow protrusion (microneedle 352; “hollow microneedles” [Col 4, line 23]) having an opening portion (hole 346), wherein the opening portion is arranged at a first position offset from a center of the fine hollow protrusion (Figures 24B and 25B), and penetrates a hollow interior portion (recess 330) of the fine hollow protrusion (Figure 24B; “The holes 346…extending into one side-wall, as side ports, in fluid connection with the needle lumen extending upwards from the base of the microneedle 352.” [Col 14, line 62]); and the hollow interior portion extends from a tip portion of the fine hollow protrusion at a height greater than the opening portion to a base of the fine hollow protrusion (Figure 24B).
Xu fails to explicitly teach the fine hollow protrusion includes a rising portion rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion. Yasuda teaches a fine hollow protrusion (needle 1) having an opening portion that penetrates a hollow interior portion of the fine hollow protrusion (Figure 5b); the fine hollow protrusion includes a rising portion (R-shape 8b) rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion (Figure 5b). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the fine hollow protrusion of Xu to include a rising portion rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion based on the teachings of Yasuda to prevent coring during use of the fine hollow protruding tool (Yasuda [0003]). 

Regarding claim 27, modified Xu teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protrusion has a projecting height that is from 0.01 to 10 mm (“Microneedles are small needles, typically in the range of from 1 (micron) to 3 mm long… although the ranges can be wider, for instance up to 10 mm long” [Col 1, line 22]).

Regarding claim 30, modified Xu teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protrusion rises from a basal portion formed as a sheet (Figure 25A), and a basal-side opening portion (recesses 330; Figure 24B) is provided on a first face, which is opposite a second face on which the fine hollow protrusion is formed, of the basal portion (Figures 24A-25B).

Regarding claim 32, modified Xu teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protruding tool is a microneedle array (microneedle array product 350) in which a plurality of the fine hollow protrusions (microneedles 352) are arranged on an upper face of a basal portion formed as a sheet such that the fine hollow protrusions are aligned in each of a longitudinal direction and a lateral direction (Figure 25A).

Regarding claim 36, modified Xu teaches the fine hollow protruding tool according to claim 26, wherein the opening portion (holes 346, see also holes 46 and 206) is arranged at the first position offset from the tip portion of the fine hollow protrusion, in a first direction toward the base, by 2% or greater than a height of the fine hollow protrusion (Figure 25B; see also holes 46 and 206 in Figure 13C).

Regarding claim 37, modified Xu teaches the fine hollow protruding tool according to claim 36, wherein the opening portion (holes 346; see also holes 46, 206) is arranged at a second position offset from the base of the fine hollow protruding tool, in a second direction toward the tip portion of the fine hollow protrusion, by 2% or greater than the height of the fine hollow protrusion (Figure 25B; see also holes 46 and 206 in Figure 13C).

Regarding claim 39, modified Xu teaches the fine hollow protruding tool according to claim 26, wherein the fine hollow protrusion has a body in the form of a cone with the opening portion (hole 346; Figure 25B); and/or a wall portion of the fine hollow protrusion opposite the opening portion increases in thickness at all times from the tip portion to the base of the fine hollow protrusion opposite the tip portion.

Regarding claim 40, modified Xu teaches the fine hollow protruding tool according to claim 26, wherein the opening portion (hole 346) is closer to a tip of the tip portion of the fine hollow protrusion than to the base of the fine hollow protrusion (Figure 25B).

Regarding claim 41, modified Xu teaches the fine hollow protruding tool according to claim 26. Modified Xu fails to explicitly teach the peripheral edge at which the rising portion rises is on a lower side of the opening portion. Yasuda teaches a fine hollow protrusion (needle 1) having an opening portion that penetrates a hollow interior portion of the fine hollow protrusion (Figure 5b); the fine hollow protrusion includes a rising portion (R-shape 8b) at a peripheral edge of the opening portion (Figure 5b), wherein the peripheral edge at which the rising portion rises is on a lower side of the opening portion (Figure 5b). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the fine hollow protrusion of Xu to include a rising portion at a peripheral edge of the lower side of the opening portion based on the teachings of Yasuda to prevent coring during use of the fine hollow protruding tool (Yasuda [0003]). 

Regarding claim 42, modified Xu teaches the fine hollow protruding tool according to claim 26. Modified Xu fails to explicitly teach wherein, in a side cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a second maximum thickness of an opposite wall portion of the fine hollow protrusion opposite the rising portion in a longitudinal direction of the fine hollow protrusion. Yasuda teaches a fine hollow protrusion (needle 1) having an opening portion that penetrates a hollow interior portion of the fine hollow protrusion (Figure 5b); the fine hollow protrusion includes a rising portion (R-shape 8b) at a peripheral edge of the opening portion (Figure 5b), wherein, in a side cross-section of the fine hollow protrusion (Figure 5b), a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a second maximum thickness of an opposite wall portion of the fine hollow protrusion opposite the rising portion in a longitudinal direction of the fine hollow protrusion (Figure 5b). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the fine hollow protrusion of Xu to include a rising portion wherein, in a side cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a second maximum thickness of an opposite wall portion of the fine hollow protrusion opposite the rising portion in a longitudinal direction of the fine hollow protrusion based on the teachings of Yasuda to prevent coring during use of the fine hollow protruding tool (Yasuda [0003]).

Regarding claim 43, modified Xu teaches the fine hollow protruding tool according to claim 26, wherein a central longitudinal axis of the fine hollow protrusion extends along the center of the fine hollow protrusion (Figures 24B and 25B); the tip portion of the fine hollow protrusion is at the center of the fine hollow protrusion (Figures 24B and 25B); and the opening (hole 346) arranged at the first portion is offset from the tip portion at the center of the fine hollow protrusion (Figures 24B and 25B).

Regarding claim 44, modified Xu teaches the fine hollow protruding tool according to claim 26. Modified Xu fails to explicitly teach wherein, in a side cross-section of the fine hollow protrusion, the rising portion increases in thickness from the peripheral edge away from the peripheral edge and toward the base of the fine hollow protrusion. Yasuda teaches a fine hollow protrusion (needle 1) having an opening portion that penetrates a hollow interior portion of the fine hollow protrusion (Figure 5b); the fine hollow protrusion includes a rising portion (R-shape 8b) at a peripheral edge of the opening portion (Figure 5b), wherein, in a side cross-section of the fine hollow protrusion (Figure 5b), the rising portion increases in thickness from the peripheral edge away from the peripheral edge and toward the base of the fine hollow protrusion (Figure 5b). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the fine hollow protrusion of Xu to include a rising portion wherein, in a side cross-section of the fine hollow protrusion, the rising portion increases in thickness from the peripheral edge away from the peripheral edge and toward the base of the fine hollow protrusion based on the teachings of Yasuda to prevent coring during use of the fine hollow protruding tool (Yasuda [0003]).

Regarding claim 45, Xu teaches a fine hollow protruding apparatus (microneedle array product 350) including one or more fine hollow protrusions (microneedles 352; “hollow microneedles” [Col 4, line 23]) each having an opening portion (hole 346), wherein the opening portion is arranged at a first position offset from a center of the fine hollow protrusion (Figures 24B and 25B), and penetrates a hollow interior portion (recess 330) of the fine hollow protrusion (Figure 24B; “The holes 346…extending into one side-wall, as side ports, in fluid connection with the needle lumen extending upwards from the base of the microneedle 352.” [Col 14, line 62]).
Xu fails to explicitly teach the fine hollow protrusion includes a rising portion rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion; in a side cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a thickness of a wall portion of the fine hollow protrusion immediately below said adjacent wall portion; and in the side cross-section of the fine hollow protrusion a bottom-most side of the rising portion extends from said adjacent wall portion more sharply than a top-most side of the rising portion at the peripheral edge of the opening portion extends from said adjacent wall portion. Yasuda teaches a fine hollow protrusion (needle 1) having an opening portion that penetrates a hollow interior portion of the fine hollow protrusion (Figure 5b); the fine hollow protrusion includes a rising portion (R-shape 8b) rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion (Figure 5b); in a side cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a thickness of a wall portion of the fine hollow protrusion immediately below said adjacent wall portion (Figure 5b); and in the side cross-section of the fine hollow protrusion a bottom-most side of the rising portion extends from said adjacent wall portion more sharply than a top-most side of the rising portion at the peripheral edge of the opening portion extends from said adjacent wall portion (Figure 5b). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the fine hollow protrusion of Xu to include a rising portion rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion based on the teachings of Yasuda to prevent coring during use of the fine hollow protruding tool (Yasuda [0003]). 

Regarding claim 46, Xu teaches a fine hollow protruding apparatus (microneedle array product 350) including one or more fine hollow protrusions (microneedles 352; “hollow microneedles” [Col 4, line 23]) each having an opening portion (hole 346), wherein the opening portion is arranged at a first position offset from a center of the fine hollow protrusion (Figures 24B and 25B), and leads to a hollow interior portion (recess 330) of the fine hollow protrusion (Figure 24B; “The holes 346…extending into one side-wall, as side ports, in fluid connection with the needle lumen extending upwards from the base of the microneedle 352.” [Col 14, line 62]); and the hollow interior portion extends from a tip portion of the fine hollow protrusion at a height greater than the opening portion to a base of the fine hollow protrusion (Figure 24B).
Xu fails to explicitly teach the fine hollow protrusion includes a rising portion rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion; in a side cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a thickness of a wall portion at the peripheral edge on an upper side of the opening portion. Yasuda teaches a fine hollow protrusion (needle 1) having an opening portion that penetrates a hollow interior portion of the fine hollow protrusion (Figure 5b); the fine hollow protrusion includes a rising portion (R-shape 8b) rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion (Figure 5b); in a side cross-section of the fine hollow protrusion, a first maximum thickness of a combination of the rising portion and an adjacent wall portion of the fine hollow protrusion is greater than a thickness of a wall portion at the peripheral edge on an upper side of the opening portion (Figure 5b). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the fine hollow protrusion of Xu to include a rising portion rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion based on the teachings of Yasuda to prevent coring during use of the fine hollow protruding tool (Yasuda [0003]).

Regarding claim 47, modified Xu teaches the fine hollow protruding tool according to claim 26, wherein in a side cross-section of the fine hollow protrusion (Figure 24B) an inner wall of a lower portion of the fine hollow protrusion forms a first straight line from the base of the fine hollow protrusion to the rising portion (at opening 346; Figure 24B); and in the side cross-section of the fine hollow protrusion an outer wall of the lower portion of the fine hollow protrusion forms a second straight line from the base of the fine hollow protrusion to the peripheral edge of the opening portion (Figure 24B).

Regarding claim 48, modified Xu teaches the fine hollow protruding tool according to claim 26. Modified Xu fails to explicitly teach wherein in a side cross-section of the fine hollow protrusion a bottom-most side of the rising portion extends from said adjacent wall portion more sharply than a top- most side of the rising portion at the peripheral edge of the opening portion extends from said adjacent wall portion.
Yasuda teaches a fine hollow protrusion (needle 1) having an opening portion that penetrates a hollow interior portion of the fine hollow protrusion (Figure 5b); the fine hollow protrusion includes a rising portion (R-shape 8b) rising in a shape of a convex curve toward the hollow interior portion of the fine hollow protrusion, at a peripheral edge of the opening portion (Figure 5b); wherein, in a side cross-section of the fine hollow protrusion a bottom-most side of the rising portion extends from said adjacent wall portion more sharply than a top-most side of the rising portion at the peripheral edge of the opening portion extends from said adjacent wall portion (Figure 5b). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the fine hollow protrusion of Xu to include a rising portion wherein a bottom side of the rising portion extends more sharply than a top side of the rising portion based on the teachings of Yasuda to prevent coring during use of the fine hollow protruding tool (Yasuda [0003]).

Regarding claim 49, modified Xu teaches the fine hollow protruding apparatus according to claim 45, wherein the hollow interior portion extends from a tip portion of the fine hollow protrusion at a height greater than the opening portion (hole 346) to a base of the fine hollow protrusion (Figure 24B).

Regarding claim 50, modified Xu teaches the fine hollow protruding apparatus according to claim 49, wherein in the side cross-section of the fine hollow protrusion (Figure 24B) an inner wall of a lower portion of the fine hollow protrusion forms a first straight line from the base of the fine hollow protrusion to the rising portion (at opening 346; Figure 24B); and in the side cross-section of the fine hollow protrusion an outer wall of the lower portion of the fine hollow protrusion forms a second straight line from the base of the fine hollow protrusion to the peripheral edge of the opening portion (Figure 24B).

Regarding claim 51, modified Xu teaches the fine hollow protruding apparatus according to claim 46, wherein in the side cross-section of the fine hollow protrusion (Figure 24B) an inner wall of a lower portion of the fine hollow protrusion forms a first straight line from the base of the fine hollow protrusion to the rising portion (at opening 346; Figure 24B); and in the side cross-section of the fine hollow protrusion an outer wall of the lower portion of the fine hollow protrusion forms a second straight line from the base of the fine hollow protrusion to the peripheral edge of the opening portion (Figure 24B).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (USPN 8671544) in view of Yasuda et al. (JP 2005-095571, IDS 09/28/18 Foreign Cite No. 14) as applied in claim 26 above, and further in view of Eriksson (USPN 5697901).
Regarding claim 28, modified Xu teaches the fine hollow protruding tool according
to claim 26. Modified Xu fails to explicitly teach the fine hollow protrusion has a tip
diameter that is from 1 to 500 µm. Eriksson teaches a fine hollow protruding tool (microneedle
delivery device 10) including a fine hollow protrusion (microneedle 12) having an opening
portion arranged at a position offset from a center of a tip portion (beveled tip 14; “If hollow
needles are used, the hollow center should terminate to the side, rather than the bottom, of the
tip 14, as is shown in FIG. 2” [Col 5, line 42]), wherein the fine hollow protrusion has a tip
diameter that is from 1 to 500 µm (“The beveled tip 14 tapers to a zero diameter along the 2
mm closest to the tip; at 100 microns from the tip, the diameter is about 60 microns, while at 50
microns from the tip, the diameter is about 35 microns” [Col 5, lines 31-34]). Before the effective
filing date of the claimed invention, it would have been obvious to one having ordinary skill in the
art to modify the tip portion of the fine hollow protrusion of Xu to have a tip diameter between 1 and 500 µm based on the teachings of Eriksson to facilitate puncturing of the target location of the skin (Eriksson [Col 5, line 35]).

Response to Arguments
Applicant’s arguments with respect to claims 26-28, 30, 32, 36-37, and 39-51 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783